DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Status of Claims
Claims 1-20, filed 7/28/2020, are pending with claims 11-20 being withdrawn from consideration as elected without traverse.  Claims 1-10 are currently being examined.
Drawings
The drawings are objected to because the parts of the device are labeled with word descriptions instead of reference numerals (MPEP 608.02(e)).  In general, each descriptive part in the figures should be labeled with a reference numeral with the specification describing what part corresponds to each reference numeral which helps clarify the figures.  Fig. 2, “RIGH” should likely read “RIGHT”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Fig. 6, numerals 100, 110, 120, 130 are not listed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US Pub. No. 2017/0348582.
Cho teaches:
In Reference to Claim 1
A ball launcher device (ball launcher device 100, Fig. 1-19) comprising: 
a ball receiver configured rotatable in an xy plane to receive a plurality of balls (ball receiver/collection device 200 has a rotatable feeder 208 to supply a plurality of balls to the reservoir 104 of the launcher 100, Fig. 9/11/13); 
a ball reservoir configured to receive the plurality of balls and supply a one at a time ball to a ball launcher (balls are fed through the reservoir outlet 106 to be fed one at a time through inlet 107 to the launching means 105, Fig. 1-5); 
a ball launcher configured to launch the one at a time ball from the ball reservoir at an adjustable height z and at an adjustable direction xy in relation to a field of play (launcher 100 launches a loaded ball one at a time and is adjustable in tilt (vertical) and orientation (horizontal) to launch the balls onto the playing field 10, Fig. 1-5, 7-8, 11); and 
an electronic control module configured to control the adjustable height z and the xy adjustable direction xy of the ball launcher (control sequence executed by controller MPU Fig. 6-8 controls the tilt and orientation of the launcher and accepts manual input from buttons ([0055]) with touch screen TS, [0065]-[0068], [0071]-[0072]).  
In Reference to Claim 2
The ball launcher device of claim 1, wherein the electronic control module comprises a control screen and a plurality of control buttons (touchscreen TS having display screen and a plurality of selection buttons, [0055], [0065]-[0068], [0071]-[0072]).  
In Reference to Claim 3
The ball launcher device of claim 1, wherein the ball receiver is configured to deliver balls to the ball reservoir (ball receiver/collection device 200 has a rotatable feeder 208 to supply a plurality of balls to the reservoir 104 of the launcher 100, Fig. 9/11/13, [0092]-[0094]).  
In Reference to Claim 4
The ball launcher device of claim 1, wherein the ball reservoir is configured to deliver balls to the ball launcher (ball reservoir 104 delivers balls one at a time into the launcher 105 via outlet 106 and launcher inlet 107, [0054], [0056], Fig. 1-5).  
In Reference to Claim 5
The ball launcher device of claim 1, wherein the electronic control module is in a wireless control of the ball receiver, the ball reservoir and the ball launcher (the controller may operate the device wirelessly, [0104]).  
In Reference to Claim 6
The ball launcher device of claim 1, wherein the ball receiver is configured to receive a plurality of soccer balls (Fig. 1-5, 9/13 shows the receiver device 200 handling and distributing a plurality of balls, including soccer balls, [0050]-[0051], [0088], [0105]).  
In Reference to Claim 7
The ball launcher device of claim 1, wherein the ball launcher comprises a plurality of control motors to move the ball launcher up and down in a z direction in relation to the xy plane (tilt 117 and direction change motors 120 control the direction the ball launcher is moved up and down (vertical tilt) in relation to an xy plane (horizontal) and rotate left and right (horizontal) relative the Z (vertical) axis, [0058]-[0065], [0074], Fig. 1-4).  
In Reference to Claim 8
The ball launcher device of claim 1, wherein the ball launcher comprises a plurality of control motors to rotate the ball launcher left and right in the xy plane in relation to the z height (tilt 117 and direction change motors 120 control the direction the ball launcher is moved up and down (vertical tilt) in relation to an xy plane (horizontal) and rotate left and right (horizontal) relative the Z (vertical) axis, [0058]-[0065], [0074], Fig. 1-4).  
In Reference to Claim 9
The ball launcher device of claim 1, wherein the ball launcher comprises a floor ball launch height z and an air ball launch height z (the height of the launched ball is determined by the tilt motor 117 ([0058], Fig. 3-4) which is capable of launching a ball at a first ground height and a higher air height ([0072] lists different types of balls which are shot at different heights)).  
In Reference to Claim 10
The ball launcher device of claim 1, wherein the ball launcher comprises a plurality of control motors to launch the ball at a specified velocity (tilt and direction change motors 117/120 control the direction and the controller/motor with solenoids controls the pressure supplied to the launcher each aid to control the launch characteristics of the ball including the velocity, [0058]-[0065], [0074]).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Trajkovic (6,539,931), Cucjen (7,691,012), Lewis (9,010,309), Shober (2011/0303207), Campbell (9,724,584), Hart (9,937,400), and Pierotti (10,709,953) all teach similar adjustable ball launcher devices with electronic controls
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711